Citation Nr: 0613288	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-20 478	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Eligibility for non-service-connected pension benefits.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1977 to 
May 1978 and from October 1979 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDING OF FACT

The veteran did not have active military service during a 
period of war.


CONCLUSION OF LAW

The veteran does not meet the criteria for basic eligibility 
for non-service-connected pension benefits.  38 U.S.C.A. 
§§ 101, 1521 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.2, 3.3 
(2005)


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to a non-service-connected disability 
pension if the veteran served ninety days or more during a 
period of war, is totally disabled from non-service-connected 
disability not due to the veteran's willful misconduct, and 
meets certain income and net worth requirements.  38 C.F.R. 
§ 3.3(a)(2) (2005).

The beginning and ending dates of each war period are set 
forth in 38 C.F.R. § 3.2 (2005).  That section states the 
Vietnam Era ended on May 7, 1975.  38 C.F.R. § 3.2(f).  The 
next war period, the Persian Gulf War, began on August 2, 
1990.  38 C.F.R. § 3.2(i).

In this case, the veteran's service records, specifically his 
Form DD 214s (Reports of Separation from Active Duty) show 
active service in the Army from December 1977 to May 1978 and 
from October 1979 to August 1980.  There are no other service 
records to indicate active military service during any other 
time period.  The service periods indicate service after the 
Vietnam Era ended and before the Persian Gulf War began.  
Therefore, based on the service records, the veteran did not 
serve during a period of war.

As a matter of law, because the veteran did not serve during 
a period of war, he is not eligible for non-service-connected 
pension benefits.  See 38 C.F.R. § 3.3.

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  The VCAA sets forth the VA's 
duties to notify and assist veterans regarding their claims.  
However, in this case, notification or further evidentiary 
development of the case in accordance with the VCAA is not 
necessary.  This is so in cases such as this where the 
veteran has not claimed to have had service during a period 
of war.  The case is consequently decided as a matter of law.  
See 38 C.F.R. § 3.159(d)(1) (2005); Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 
(2000).


ORDER

Basic eligibility for non-service-connected pension benefits 
is not shown; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


